DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response to the office action has been entered. 
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
Applicant argues that there is no reason to combine the references of Shmilovich with Robins. Particularly ‘Shmilovich is directed to improve short takeoff and landing performance by increasing the amount of lift produced along the airfoil surfaces of the aircraft”, and “Robins technology is based on supersonic aircraft. Robins discloses an aircraft having a fixed wing capable of attaining superior supersonic flight performance and adequate low-speed, subsonic take-off and cruise flight capabilities” and “one of ordinary skill in the art would not consider Robins which discloses technology which is not compatible with the technology of Shmilovich.” 
In response both Shmilovich and Robins are to aircraft and improving the performance of aircraft during flight. Shmilovich is to lower speed performance and Robins is to aircraft approaching or at supersonic speeds. Combining the wing angles of Robins is seen to improve the performance of Shmilovich at speeds greater than that of landing and thus improving flight performance over a greater area from landing speeds to faster in flight speeds.

In response Shmilovich discloses trailing edges of the wing behind the jet exhaust and at a tip of the wing further away from the jet exhaust are at angles with respect to the jet exhaust, but does not expressly disclose what these angle are. Robbins is looked to fro these angles. Robbins discloses “Trailing edge 26 commences at the root section in a forward arc and fairs into an after sweep straight section on an angle of the order of 45°.” Accordingly disclosing the limitation of “a range formed by a set of angles with orientation alpha3, is included within a range of angles selected from a range delimited by 5° and 65°.” 
However Shmilovich is silent concerning the angle of trailing edge and angle gamma2. The rejection of claim 1 now addresses the angle of gamma2 being 10 degrees or greater than that of angle of alpha3. Accordingly a 2nd final office action has been issued.

Note
Examiner discussed possible amendments to the claims to advance prosecution. These are recorded in the interview summary.



Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites in line 6: “a first portion of the trailing edge of said wing”.  Which appears should read “a trailing edge”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-13, 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Shmilovich et al (7823840) in view of Robin et al (3310262) in view of Chase et al (8371124).
In regards to claim 1, Shmilovich discloses a device comprising:
an aircraft wing (Fig. 1 ref. 101 A,B);
at least one jet engine (abstract discloses engines) attached to said wing (as seen by Fig. 1 below), suitable for emitting a jet intercepted exclusively by a first portion (as seen in figure below exhaust from engine, dashed line, intercepts first portion) of the trailing edge of said wing (trailing edge flap ref. 104A-B, or wing body), wherein angles with orientation alpha3 are defined by a vector following a direction of the jet (vector follows exhaust of engines rearward, dashed line in figure) and by a vector following a tangent at a point of the first portion of the trailing edge and oriented towards the wing tip of said wing (vector follows trailing edge of wing), and

angles with orientation gamma 2 are defined by a vector following the direction of the jet (vector follows exhaust of engines rearward, dashed line in figure) and a vector following a tangent at a point of the trailing edge not belonging to the first portion of the trailing edge and oriented towards the wing tip of the wing (tangent vector follows trailing edge of second portion which is outboard from engine),
While Shmilovich discloses an angle of alpha3 and gamma 2, seen in Fig. 1 below,
Shmilovich does not expressly disclose the following concerning these angles:
wherein: a range formed by a set of angles with orientation alpha3, is included within a range of angles selected from a range delimited by 5° and 65 °;
an average over a length of said trailing edge of the angles with orientation gamma2 is at least 10° greater than the average of the angles alpha3 of each said first portion of the trailing edge when alpha3 is included within the range delimited by 5° and 65°.
Robins teaches a first portion of a wing with a trailing edge angle of between 5 and 65 degrees (C3:6 discloses angle for a first portion of a wing, “an angle of the order of 45°”), Robins discloses an outboard second portion (Fig. 1 outboard portion ref. 36, seen in second figure below) whose angle at the trialing edge, as suggested in Fig. 1, is greater than the average of the angles alpha3 of each said first portion of the trailing edge when alpha3 is included within the range delimited by 5° and 65°.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shmilovich with Robins by providing the first portion angle of alpha3 is between 5 and 65 degrees and the second portion angle gamma 2 is 10 degrees greater than alpha3 in order to increase flight performance of the wing.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the average over a length of said trailing edge of the angles with orientation gamma2 is at least 10° greater than the average of the angles alpha3 of each said first portion of the trailing edge when alpha3 is included within the range delimited by 5° and 65° in order to optimize flight performance of the wing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Shmilovich does not expressly disclose the at least one jet engine comprises a high bypass ratio.
Chase teaches a high bypass ratio engine for aircraft (C3:65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shmilovich with Chase by providing the at least one jet engine comprises a high bypass ratio in order to reducing acoustic emissions from the engine.

    PNG
    media_image1.png
    494
    507
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    185
    353
    media_image2.png
    Greyscale



	In regards to claim 2, Shmilovich as combined discloses the device according to claim 1 wherein at least one said first portion of the trailing edge is linear (Shmilovich as seen in Fig. 1 flap comprises a straight linear edge), said angle alpha3 is constant (Shmilovich as seen in Fig. 1 flap comprises a straight linear edge accordingly constant angle) and included within a range of angles selected from the range delimited by 5° and 65°, included within a range of angles selected from the range delimited by 40° and 65° (detailed in claim 1 rejection for angle alpha3).

In regards to claim 3, Shmilovich as combined discloses the device according to claim 1, wherein said wing comprises at least one fixed main portion (seen in Fig. 1, body of wing) of which a portion of the rear longitudinal edge is suitable for intercepting said jet (Fig. 1 trailing edge of wing), and wherein a range formed by the set of angles with orientation alpha6’ defined by a vector following the direction of said jet and a vector following the tangent at each point of said portion of the rear longitudinal edge (Fig. 1 angle between exhaust plume and trailing edge of wing body) and oriented towards the wing tip of said wing, is included within the range of angles selected from the range delimited by 5° and 65°, and the range delimited by 115° and 175° (as seen in Fig. 1 trailing edge of wing is parallel with trailing edge of flap so that angle made are the same).

In regards to claim 4, Shmilovich as combined discloses the device according to claim 3 wherein each said angle alpha6' is included within the range delimited by 5° and 65° (measured from same points on structure angles alpha3 and alpha6’ will sweep out similar angles) and Sankrithi as combined does not expressly disclose: wherein an average over the length of said rear longitudinal edge of angles with orientation gamma 4' formed by a vector following the direction of a said jet and a vector following the tangent at a point of said rear longitudinal edge not belonging to each said portion of the rear longitudinal edge and oriented towards the wing tip of said wing, is at least 10° greater than the average of the angles alpha6' of each said portion of the rear longitudinal edge.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the rear longitudinal edge of the angles with orientation gamma 6' formed by a vector following the direction of a said jet and a vector following the tangent at a point of said rear longitudinal edge not belonging to each said portion of the rear longitudinal edge and oriented towards the wing tip of said wing, is at least 10° greater than the average of the angles alpha6' of each said portion of the rear longitudinal edge in order to optimize flight performance of the wing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 6, Shmilovich as combined discloses the device according to claim 1, but does not expressly disclose: wherein the ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine is less than 2. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine to be less than in order to increase thrust from the engine, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 7, Shmilovich as combined discloses the device according to claim 1, but does not expressly disclose wherein the maximum velocity of the gas flow at the exit of said jet engine is between 0.3 Mach and 0.9 Mach. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the gas flow at the exit of said jet engine to be between 0.3 Mach and 0.9 Mach in order to optimize engine performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 8, Shmilovich as combined discloses an aircraft comprising at least two devices according to claim 1 (Fig. 1, wing, engine).

In regards to claim 9, Shmilovich as combined discloses the device according to claim 2 wherein said wing comprises at least one fixed main portion (Fig. 1 main body of wing) of which a portion of the rear longitudinal edge is suitable for intercepting said jet (Fig. 1 trailing edge of wing in Fig. 1),
While Shmilovich as combined discloses: wherein the range formed by the set of angles with orientation alpha6' defined by a vector following the direction of said jet and a vector following the tangent at each point of said portion of the rear longitudinal edge and oriented towards the wing tip of said wing,
Shmilovich as combined does not expressly disclose: the above range is included within a range of angles selected from the range delimited by 5° and 65°, and the range delimited by 115° and 175°. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the above range to be included within a range of angles selected from the range delimited by 5° and 65°, and the range delimited by 115° and 175° in order to optimize flight performance of the wing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 10, Shmilovich as combined discloses the device of claim 6, but does not expressly disclose: wherein the ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine is less than 1.5. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine to be less than 1.5 in order to optimize flight performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 11, Shmilovich as combined discloses the device according to claim 2, but does not expressly disclose: wherein the ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine is less than 2. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine to be less than 2 in order to optimize flight performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 12, Shmilovich as combined discloses the device according to claim 3, but does not expressly: disclose wherein the ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine is less than 2. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine to be less than 2 in order to optimize flight performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 13, Shmilovich as combined discloses the device according to claim 4 but does not expressly disclose: wherein the ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine is less than 2. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the ratio of the distance r between the main axis of the jet engine and the wing, to the diameter D of said jet at the exit of said jet engine to be less than 2 in order to optimize flight performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 15, Shmilovich as combined discloses the device according to claim 7, but does not expressly disclose: wherein the maximum velocity of the gas flow at the exit of said jet engine is between 0.6 Mach and 0.8 Mach. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the maximum velocity of the gas flow at the exit of said jet engine is between 0.6 Mach and 0.8 Mach in order to optimize flight and engine performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 16, Shmilovich as combined discloses the device according to claim 2 but does not expressly disclose: wherein the maximum velocity of the gas flow at the exit of said jet engine is between 0.3 Mach and 0.9 Mach. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the maximum velocity of the gas flow at the exit of said jet engine is between 0.3 Mach and 0.9 Mach in order to optimize flight and engine performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 US PQ233.

In regards to claim 17, Shmilovich as combined discloses the device according to claim 3 but does not expressly disclose: wherein the maximum velocity of the gas flow at the exit of said jet engine is between 0.3 Mach and 0.9 Mach. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the maximum velocity of the gas flow at the exit of said jet engine is between 0.3 Mach and 0.9 Mach in order to optimize flight and engine performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 US PQ233.

In regards to claim 18, Shmilovich as combined discloses the device according to claim 4 but does not expressly disclose: wherein the maximum velocity of the gas flow at the exit of said jet engine (3) is between 0.3 Mach and 0.9 Mach. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the maximum velocity of the gas flow at the exit of said jet engine is between 0.3 Mach and 0.9 Mach in order to optimize flight and engine performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 US PQ233.

In regards to claim 19, Shmilovich as combined discloses the device according to claim 5 but does not expressly disclose: wherein the maximum velocity of the gas flow at the exit of said jet engine (3) is between 0.3 Mach and 0.9 Mach. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the maximum velocity of the gas flow at the exit of said jet engine is between 0.3 Mach and 0.9 Mach in order to optimize flight and engine performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 US PQ233.

In regards to claim 20, Shmilovich as combined discloses the device according to claim 6 but does not expressly disclose: wherein the maximum velocity of the gas flow at the exit of said jet engine (3) is between 0.3 Mach and 0.9 Mach. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the maximum velocity of the gas flow at the exit of said jet engine is between 0.3 Mach and 0.9 Mach in order to optimize flight and engine performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 US PQ233.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642